DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 1, 4, 5, 9, and 10 were originally pending in this application prior to the amendment dated 03/09/2022. Claim 1 is now amended. No new claims are added or cancelled. Hence, claims 1, 4, 5, 9, and 10 are currently pending in the instant application.

Response to Arguments
Applicant’s arguments (see pg. 5, para 3-4), filed on 03/09/2022 with respect to claim 1 have been fully considered and are persuasive. The 103 rejection of claims of 1, 4, 5, 9, and 10 has been withdrawn.

Allowable Subject Matter
Claims 1, 4, 5, 9, and 10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art, Park et al. (EP1889959A1) teaches a method of controlling a washing machine with a  water tub 11, a rotary drum 12, a washing heater 16, a circulating pump and a control unit 56 configured to control the tub, the drum the heater, and the circulating pump, the method comprising: detecting an amount of laundry received in the drum (Step(S102)) supplying the wash water to the tub based on the amount of laundry (Step(S104) Step(S106) and soaking the laundry by operating the circulating pump (Step (S112) Step (S114) and heating the wash water by operating the heater (Step S118, Step S130) while Heon et al. (AU2010283165A1) teaches the method of controlling a laundry 
Both Park et al. and Heon et al. neither teach nor fairly suggest: ‘operating the circulating pump in a reverse direction such that the wash water flows backward and supplies a predetermined water level for operation of the heater during the supplying of the wash water to the tub, when the amount of laundry detected in the detecting step is equal to or less than the predetermined laundry amount and wherein the controller is configured to: detect the amount of laundry received in the drum; compare the detected amount of the laundry to the predetermined laundry amount; operate the circulating pump in the forward direction in response to the detected amount of the laundry being greater than the predetermined laundry amount; and operate the circulating pump in the reverse direction in response to the detected amount of the laundry being equal to or less than the predetermined laundry amount’.
Therefore, claim 1 is allowed because it is novel and unobvious over the prior art of record. Claims 4, 5, 9, and 10 are in condition for allowance as they are dependent on base claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PALLAVI CHITTA whose telephone number is (571)270-5314.  The examiner can normally be reached on 7:30 am- 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PALLAVI CHITTA Ph.D. /Examiner, Art Unit 1711

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711